 



EXHIBIT 10.1
EXECUTION COPY
AMENDMENT NO. 1 TO CREDIT AGREEMENT
     AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of February 14, 2007 (this
“Amendment”), among WEST CORPORATION, a Delaware corporation (the “Borrower”),
the Subsidiary Borrowers (as defined below) party hereto and LEHMAN COMMERCIAL
PAPER INC., as Administrative Agent (in such capacity, the “Administrative
Agent”).
PRELIMINARY STATEMENTS
     A. The Borrower, each lender from time to time party thereto (the
“Lenders”) and the Administrative Agent have entered into a Credit Agreement,
dated as of October 24, 2006 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”).
     B. The Borrower desires to, among other things, (i) substitute, replace and
convert (or refinance, as needed) all outstanding Term Loans under the Credit
Agreement (the “Existing Term Loans”) with and into a new tranche of term loans
(the “Term B-2 Loans”) and (ii) borrow $165,000,000 of additional Term B-2 Loans
(the “Additional Term B-2 Loan Amount”) as part of the same tranche of Term B-2
Loans, in each case, on behalf of itself and certain of its Restricted
Subsidiaries, as listed on Schedule 1.01G hereto (the “Subsidiary Borrowers”),
on the terms and conditions set forth herein.
     C. The Borrower has requested that (i) each Term Lender holding Existing
Term Loans (each, an “Existing Term Lender”) make commitments to provide Term
B-2 Loans (any Term Lender that executes and delivers a Conversion Notice (as
defined below) and makes such a commitment, a “Continuing Term Lender”; and, any
Term Lender that does not execute and deliver a Conversion Notice and make such
a commitment, an “Exiting Term Lender”) in an amount equal to the aggregate
principal amount of the Existing Term Loans held by it immediately prior to the
Amendment No. 1 Effective Date (as defined below) and (ii) additional proposed
Lenders (which may be Continuing Term Lenders) make commitments to provide Term
B-2 Loans (such Lenders, together with the Continuing Term Lenders, the “Term
B-2 Lenders”) in an aggregate amount equal to the sum of the Additional Term B-2
Loan Amount and the aggregate principal amount of Existing Term Loans held by
Exiting Term Lenders.
     D. The Lenders have agreed, subject to the terms and conditions hereinafter
set forth, to amend the Credit Agreement as set forth below.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:
     SECTION 1. Definitions. Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement.
     SECTION 2. Amendments to Credit Agreement. Effective as of the Amendment
No. 1 Effective Date, and subject to the terms and conditions set forth herein,
the Credit Agreement is hereby amended as follows:
     (a) Section 1.01 of the Credit Agreement is amended by adding in the
appropriate alphabetical order the following new definitions:
     “Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of
February 14, 2007, among the Borrower, the Subsidiary Borrowers and the
Administrative Agent.

 



--------------------------------------------------------------------------------



 



     “Amendment No. 1 Effective Date” has the meaning specified in Amendment
No. 1.
     “Designated Amount” means (i) with respect to the Borrower and each of the
Subsidiary Borrowers (other than CenterPost Communications, Inc., a Delaware
corporation (“CenterPost”), InterCall, Inc., a Delaware corporation
(“InterCall”), InPulse Response Group, Inc., an Arizona corporation (“InPulse”),
Intrado Inc., a Delaware corporation (“Intrado”), Ringer Acquisition Corp., a
Delaware corporation (“RAC”), West Asset Management, Inc., a Delaware
corporation (“WAM”), West Direct, Inc., a Delaware corporation (“WDI”), West
Interactive Corporation, a Delaware corporation (“West Interactive”), West
Business Services, LP, a Delaware limited partnership (“WBS”), and West
Telemarketing, LP, a Delaware limited partnership (“West Telemarketing”)),
$430,500,000, (ii) with respect to CenterPost, $21,000,000, (iii) with respect
to InPulse, $45,500,000, (iv) with respect to InterCall, $684,000,000, (v) with
respect to Intrado, $439,000,000, (vi) with respect to RAC, $133,600,000,
(vii) with respect to WAM, $107,000,000, (viii) with respect to WDI,
$25,600,000, (ix) with respect to West Interactive, $118,700,000, (x) with
respect to WBS, $134,900,000, and (xi) with respect to West Telemarketing,
$125,200,000.
     “Exchanged Term Loans” has the meaning specified in Section 2.01(a)(ii).
     “Existing Term Borrowing” means the borrowing of the Existing Term Loans on
the Closing Date.
     “Existing Term Lender” has the meaning specified in the preliminary
statements of Amendment No. 1.
     “Existing Term Loan” has the meaning specified in the preliminary
statements of Amendment No. 1.
     “Existing Term Note” means a promissory note of the Borrower payable to any
Existing Term Lender or its registered assigns, in substantially the form of
Exhibit C-1 hereto, evidencing the aggregate indebtedness of the Borrower to
such Existing Term Lender resulting from the Existing Term Loans made by such
Existing Term Lender.
     “Exiting Term Lender” has the meaning specified in the preliminary
statements of Amendment No. 1.
     “Repricing Prepayment” has the meaning specified in Section 2.05(a)(i).
     “Subsidiary Borrowers” means the Restricted Subsidiaries of the Borrower
set forth on Schedule 1.01G.
     “Term B-2 Borrowing” means a borrowing consisting of simultaneous Term B-2
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Term B-2 Lenders pursuant to
Section 2.01(a)(ii) or (iii).
     “Term B-2 Commitment” means, as to each Term B-2 Lender, its obligation to
exchange and convert Existing Term Loans for and into Term B-2 Loans pursuant to
Section 2.01(a)(ii) or to make Term B-2 Loans on the Amendment No. 1 Effective
Date to the Borrower and the Subsidiary Borrowers pursuant to
Section 2.01(a)(iii) in an aggregate amount not to exceed the amount set forth
in such Term B-2 Lender’s Lender Addendum delivered by such Term B-2 Lender on
the Amendment No. 1 Effective Date as provided in Amendment No. 1, as

2



--------------------------------------------------------------------------------



 



applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate Term B-2 Commitments of all Term B-2 Lenders on
the Amendment No. 1 Effective Date is $2,265,000,000.
     “Term B-2 Lender” means, at any time, any Lender that has a Term B-2
Commitment or a Term B-2 Loan at such time.
     “Term B-2 Loan” means (a) a Loan received in exchange for Existing Term
Loans pursuant to Section 2.01(a)(ii) or (b) any Loan made pursuant to
Section 2.01(a)(iii).
     “Term B-2 Note” means a promissory note of the Borrower and the Subsidiary
Borrowers payable to any Term B-2 Lender or its registered assigns, in
substantially the form of Exhibit C-3 hereto, evidencing the aggregate
Indebtedness of the Borrower and the Subsidiary Borrowers (which shall be
allocated among them ratably in accordance with the Designated Amounts) to such
Term B-2 Lender resulting from the Term B-2 Loans made or held by such Term B-2
Lender.
     (b) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating in its entirety clause (a) of the definition of “Applicable Rate” to
read as follows:
     “(a) with respect to Term B-2 Loans, (i) commencing on the Amendment No. 1
Effective Date, (A) for Eurocurrency Rate Loans, 2.375% and (B) for Base Rate
Loans, 1.375% and (ii) thereafter, the following percentages per annum based on
the Borrower’s Corporate Family Rating from Moody’s and Issuer Credit Rating
from S&P as set forth below:

                          Applicable Rate             Eurocurrency     Pricing
Level   Rating   Rate   Base Rate   1    
B1 or higher by Moody’s and B+ or higher by S&P
    2.125 %     1.125 %        
 
                  2    
less than Pricing Level 1 but at least B2 by Moody’s and B by S&P
    2.375 %     1.375 %        
 
                  3    
B3 or lower by Moody’s or B- or lower by S&P
    2.75 %     1.75 %

     Changes in the Applicable Rate for Term B-2 Loans resulting from changes in
ratings by Moody’s or S&P shall become effective on the Business Day following
the public announcement of such new rating. If one or more of such rating
agencies shall not have in effect a Corporate Family Rating or an Issuer Credit
Rating, as applicable (other than by reason of the circumstances referred to in
the following sentence), then the rating assigned by the other rating agency
shall be used to establish the Applicable Rate for the Term B-2 Loans. If the
rating system of Moody’s or S&P shall change, or if either rating agency shall
cease to be in the business of providing corporate ratings, the Borrower and the
Administrative Agent shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the rating
of such rating agency shall be determined by reference to the rating most
recently in effect prior to such change or cessation. At the option of the
Administrative Agent or the Required Lenders, the highest Pricing Level shall
apply as of the first Business Day after an Event of Default under

3



--------------------------------------------------------------------------------



 



Section 8.01(a) shall have occurred and be continuing, and shall continue to so
apply to but excluding the date on which such Event of Default is cured or
waived (and thereafter the Pricing Level otherwise determined in accordance with
this definition shall apply).”
     (c) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating in its entirety clause (b) of the definition of “Collateral and
Guarantee Requirement” to read as follows:
     “(b) all Obligations shall have been unconditionally guaranteed (the
“Senior Guarantees”) by the Borrower, each Subsidiary Borrower and each
Restricted Subsidiary that is a Domestic Subsidiary and not an Excluded
Subsidiary and, upon the occurrence of a Holdings Election Event, Holdings
(each, a “Guarantor”);”
     (d) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating in their entirety the definitions of “Lender Addendum”, “Loan
Parties”, “Responsible Officer”, “Term Borrowing”, “Term Commitment”, “Term
Lender”, “Term Loan” and “Term Note” to read, respectively, as follows:
     “Lender Addendum” means, with respect to any applicable Lender, (i) a
Lender Addendum, substantially in the form of Exhibit K, executed and delivered
by such Lender on the Closing Date as provided in Section 10.23 or (ii) a Lender
Addendum, substantially in the form of Annex D to Amendment No. 1, executed and
delivered by such Lender on the Amendment No. 1 Effective Date as provided in
Amendment No. 1.
     “Loan Parties” means, collectively, the Borrower, each Subsidiary Borrower
and each Guarantor.
     “Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date or the Amendment No. 1 Effective Date, any secretary or assistant secretary
of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
     “Term Borrowing” means any Existing Term Borrowing or any Term B-2
Borrowing, as applicable.
     “Term Commitment” means any Term B-2 Commitment.
     “Term Lender” means any Existing Term Lender or any Term B-2 Lender, as
applicable.
     “Term Loan” means any Existing Term Loan or any Term B-2 Loan, as
applicable.
     “Term Note” means any Existing Term Note or any Term B-2 Note, as
applicable.
     (e) Section 2.01(a) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

4



--------------------------------------------------------------------------------



 



     “(a)(i) Existing Term Loan. On the Closing Date, the Existing Term Lenders
made Existing Term Loans to the Borrower pursuant to Section 2.01(a) of this
Agreement as in effect on the Closing Date.
     (ii) Term B-2 Exchange. With respect to each Term B-2 Lender that has
Existing Term Loans and a corresponding Term B-2 Commitment, such Term B-2
Lender severally agrees to exchange and convert on the Amendment No. 1 Effective
Date an aggregate principal amount of the Existing Term Loans (“Exchanged Term
Loans”) held by it immediately prior to the Amendment No. 1 Effective Date for
and into a like principal amount in Dollars of Term B-2 Loans of the Borrower
and the Subsidiary Borrowers (which shall be allocated among them ratably in
accordance with the Designated Amounts), it being understood and agreed that the
Term B-2 Loans are in exchange, substitution and replacement for, but not in
payment or satisfaction of, the Exchanged Term Loans.
     (iii) Term B-2 Borrowings. Each Term B-2 Lender severally agrees to make to
the Borrower and the Subsidiary Borrowers (which shall be allocated among them
ratably in accordance with the Designated Amounts) Term B-2 Loans denominated in
Dollars on the Amendment No. 1 Effective Date in an amount equal to the excess
of (A) its Term B-2 Commitment over (B) the aggregate principal amount of its
Exchanged Term Loans, if any. All Existing Term Loans that are not Exchanged
Term Loans will be refinanced with the proceeds of such Term B-2 Loans.
     (iv) Amounts borrowed under this Section 2.01(a) and repaid or prepaid may
not be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate Loans,
as further provided herein.
     (v) On and after the Amendment No. 1 Effective Date, all Term Loans shall
continue to have the same terms, rights and benefits as the Term Loans
immediately prior to the Amendment No. 1 Effective Date under the Loan
Documents, except as expressly modified by Amendment No. 1.”
     (f) Section 2.05(a)(i) is hereby amended by (i) adding immediately before
the proviso therein the following “(except as otherwise provided below)” and
(ii) adding at the end of such section the following:
     “In the event that, on or prior to the first anniversary of the Amendment
No. 1 Effective Date, any Term B-2 Lender receives a Repricing Prepayment (as
defined below), then at the time thereof, the Borrower and Subsidiary Borrowers
shall pay to such Term B-2 Lender a prepayment premium equal to 1.0% of the
amount of such Repricing Prepayment. As used herein, “Repricing Prepayment”
means the amount of principal of the Term B-2 Loans of such Term B-2 Lender that
is prepaid by the Borrower and the Subsidiary Borrowers with the proceeds of the
substantially concurrent incurrence by the Borrower or any of its Subsidiaries
of new replacement term loans that have interest rate margins lower than the
Applicable Rate then in effect for the Term B-2 Loans so prepaid; provided, that
a refinancing of the Term B-2 Loans in connection with any refinancing of the
Facilities resulting in the termination of this Agreement shall not be a
Repricing Prepayment.”
     (g) Section 2.05(b)(i) is hereby amended by replacing the reference to “all
voluntary prepayments of Term Loans” in clause (B)(i) thereof with “all
voluntary prepayments of Terms B-2 Loans”.

5



--------------------------------------------------------------------------------



 



     (h) Section 2.07(a) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
     “(a) Term B-2 Loans. Each of the Borrower and the Subsidiary Borrowers
shall, jointly and severally, repay to the Administrative Agent for the ratable
account of the Term Lenders (i) on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Amendment No. 1 Effective Date, an aggregate amount equal to 0.25% of the
aggregate amount of all Term Loans (which shall be allocated among them ratably
in accordance with the Designated Amounts) outstanding on the Amendment No. 1
Effective Date (which payments shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.05) and (ii) on the Maturity Date for the Term Loans, the aggregate
principal amount of all Term Loans outstanding on such date.”
     (i) Section 2.08 of the Credit Agreement is hereby amended by adding at the
end thereof the following new clause (d):
     “(d) All Term B-2 Loans made on the Amendment No. 1 Effective Date will
have the same Types (in the same ratable amounts) as applicable at such time to
the Existing Term Loans and will have initial Interest Periods ending on the
same dates as the Interest Periods applicable at such time to the Existing Term
Loans, and the Eurocurrency Rate applicable to such Term B-2 Loans during such
initial Interest Periods will be the same as that applicable at such time to the
Existing Term Loans. No accrued interest on the Existing Term Loans exchanged
and converted into Term B-2 Loans shall be payable on the Amendment No. 1
Effective Date and no amounts under Section 3.05 shall be payable in connection
with such exchange and conversion.”
     (j) Article II of the Credit Agreement is hereby amended by adding the
following as a new Section 2.15 thereof:
     “SECTION 2.15. The Administrative Borrower. Each Subsidiary Borrower hereby
appoints the Borrower as the administrative borrower hereunder, and the Borrower
shall act under this Agreement as the agent, attorney-in-fact and legal
representative of such Subsidiary Borrower for all purposes, including receiving
account statements and other notices and communications to such Subsidiary
Borrower from the Administrative Agent or any Lender and receiving proceeds of
the Term B-2 Loans. The Administrative Agent and the Lenders may rely, and shall
be fully protected in relying, on any certificate, report, information or any
notice or communication made or given by the Borrower, whether in its own name
or on behalf of a Subsidiary Borrower, and neither the Administrative Agent nor
any Lender shall have any obligation to make any inquiry or request any
confirmation from or on behalf of any Subsidiary Borrower as to the binding
effect on it of any such notice or request.”
     (k) Section 7.10 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
     “SECTION 7.10. Use of Proceeds. Use the proceeds of (a) any Revolving
Credit Borrowing, Swing Line Borrowing, Existing Term Borrowing or L/C Credit
Extension, whether directly or indirectly, in a manner inconsistent with the
uses set forth in the preliminary statements to this Agreement, or (b) any Term
B-2 Borrowing, whether directly or indirectly, in a manner other than (i) to
refinance Existing Term Loans and (ii) for general corporate purposes, including
Permitted Acquisitions.”

6



--------------------------------------------------------------------------------



 



     (l) The Schedule 1.01G attached hereto is hereby added to the Credit
Agreement as Schedule 1.01G thereto.
     (m) The Exhibit C-3 attached hereto is hereby added to the Credit Agreement
as Exhibit C-3 thereto.
     SECTION 3. Amendments to Guaranty. Effective as of the Amendment No. 1
Effective Date, and subject to the terms and conditions set forth herein, the
Guaranty is hereby amended as follows:
     (a) Section 1.02 of the Guaranty is hereby amended by amending and
restating in its entirety the definition of “Guarantor” to read as follows:
     “Guarantor” means the Borrower, each Subsidiary Borrower, each Subsidiary
Party and, upon the occurrence of a Holdings Election Event, Holdings.
     (b) Section 3.01 of the Guaranty is hereby amended and restated in its
entirety to read as follows:
     “In addition to all such rights of indemnity and subrogation as the
Guarantors may have under applicable law (but subject to Section 3.03), the
Borrower and the Subsidiary Borrowers agree that in the event a payment of an
obligation shall be made by any Guarantor under this Agreement, the Borrower and
the Subsidiary Borrowers shall indemnify such Guarantor for the full amount of
such payment (which shall be allocated among the Borrower and the Subsidiary
Guarantors ratably in accordance with the Designated Amounts) and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment.”
     (c) Section 4.14 of the Guaranty is hereby amended by adding the following
immediately prior to the last sentence therein:
     “Upon execution and delivery by the Administrative Agent and the Borrower
of a Guarantee Agreement Supplement, the Borrower shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Guarantor hereunder.”
     SECTION 4. Waivers and Consents. Upon the occurrence of the Amendment No. 1
Effective Date, (a) the Administrative Agent and the Required Lenders hereby
waive any prior notice requirements under Section 2.05(a) of the Credit
Agreement in connection with the exchange, conversion, refinancing, substitution
and replacement of the Existing Term Loans as contemplated by this Amendment,
(b) the Required Lenders and Term B-2 Lenders (including all Continuing Term
Lenders) agree that (i) all Existing Term Loans that are not exchanged for and
converted into Term B-2 Loans may be paid in full from the proceeds of Term B-2
Loans, together with all accrued and unpaid interest thereon and any other
amounts owing with respect thereto, without requiring the payment in full of any
other Existing Term Loans and hereby waive the provisions of Section 2.12(a) and
Section 2.13 in connection with the transactions contemplated by this Amendment
and (ii) interest shall accrue and be payable on such Term B-2 Loans on the
basis set forth in Section 2.08(d) of the Credit Agreement, as amended hereby,
(c) the Required Lenders and the Term B-2 Lenders (and the Borrower solely to
the extent of assignments to Existing Term Lenders) hereby waive the
requirements of Section 10.07 of the Credit Agreement with respect to any
assignment of Existing Term Loans of any Exiting Term Lender to Term B-2 Lenders
made to effectuate the purposes of this Amendment, (d) each Term B-2 Lender
(including each Continuing Term Lender) and the Administrative Agent agree that
this Amendment constitutes a

7



--------------------------------------------------------------------------------



 



Committed Loan Notice under Section 2.02(a) of the Credit Agreement with respect
to the Term B-2 Loans and hereby waive any other notice requirements under
Section 2.02(a) of the Credit Agreement for purposes of the exchange and
conversion of Existing Term Loans for and into Term B-2 Loans and the making of
other Term B-2 Loans on the Amendment No. 1 Effective Date, and (e) the
Administrative Agent and the Required Lenders hereby consent and agree that,
notwithstanding the provisions of the last paragraph of Section 10.01 of the
Credit Agreement, all Term B-2 Loans shall constitute Replacement Term Loans and
no portion thereof shall constitute Incremental Term Loans.
     SECTION 5. Conditions of Effectiveness of this Amendment. This Amendment
shall become effective on the date (the “Amendment No. 1 Effective Date”) when
each of the conditions set forth in this Section 5 shall have been satisfied:
     (a) Execution of Documents. The Administrative Agent shall have received
(i) this Amendment, duly executed and delivered by the Borrower, each Subsidiary
Borrower and the Administrative Agent, (ii) Lender Consents, in the form
attached hereto as Annex A (each, a “Lender Consent”), or Conversion Notices, in
the form attached hereto as Annex B (each, a “Conversion Notice”), duly executed
and delivered by Lenders constituting the Required Lenders, (iii) a Guarantee
Agreement Supplement (as defined in the Guaranty), duly executed and delivered
by the Borrower, CenterPost and RAC, (iv) a Security Agreement Supplement, duly
executed and delivered by CenterPost and RAC, and (v) a Guarantor Consent and
Reaffirmation, in the form attached hereto as Annex C, duly executed and
delivered by each Guarantor.
     (b) Term B-2 Commitments. The Administrative Agent shall have received
(i) commitments from banks and other financial institutions with respect to the
Term B-2 Loans in an aggregate principal amount equal to $2,265,000,000 and
(ii) as applicable (x) a fully executed Conversion Notice with respect to each
Existing Term Lender electing to convert its Existing Term Loans into Term B-2
Loans (and pursuant to which on the Amendment No. 1 Effective Date all of the
outstanding principal amount of Existing Term Loans held by such Lender shall
convert into Term B-2 Loans) or (y) a fully executed Lender Addendum in the form
attached hereto as Annex D with respect to each such bank or other financial
institution committing to fund such Term B-2 Loans (and pursuant to which, on
the Amendment No. 1 Effective Date, such bank or other financial institution
shall become a Term B-2 Lender, for all purposes under the Credit Agreement).
     (c) Payment of Fees and Expenses. The Borrower and the Subsidiary Borrowers
shall have paid all fees and expenses (including the reasonable fees and
expenses of Weil, Gotshal & Manges LLP) incurred by the Administrative Agent in
connection with the preparation, negotiation and execution of this Amendment or
otherwise required to be paid in connection with this Amendment, to the extent
invoiced at least one Business Day prior to the date hereof.
     (d) Exiting Lenders. The Borrower shall have paid to each of the Exiting
Term Lenders, if any, an amount equal to the aggregate outstanding principal
amount of the Existing Term Loans of such Exiting Term Lender at the time of
occurrence of the Amendment No. 1 Effective Date from the proceeds of the Term
B-2 Loans, together with all accrued but unpaid interest to the Amendment No. 1
Effective Date on such Existing Term Loans and any other amounts payable in
connection therewith under the Loan Documents.
     (e) Secretary’s Certificates. The Administrative Agent shall have received
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of the Borrower and each Subsidiary
Borrower as the Administrative Agent may reasonably request evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to

8



--------------------------------------------------------------------------------



 



act as a Responsible Officer in connection with this Amendment and the
transactions contemplated hereby.
     (f) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower, certifying that the
conditions precedent set forth in Sections 4.02(a) and (b) of the Credit
Agreement shall have been satisfied on and as of the Amendment No. 1 Effective
Date.
     (g) Legal Opinions. The Administrative Agent shall have received an opinion
of Ropes & Gray LLP, counsel for the Loan Parties, addressed to the
Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent.
     (h) Collateral and Guarantee Requirement. The Administrative Agent shall
have received (i) all certificates, if any, representing the Pledged Equity of
CenterPost and RAC, accompanied by undated stock powers executed in blank, and
(ii) evidence that all other actions, recordings and filings that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement with respect to CenterPost and RAC shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent.
     SECTION 6. Post-Closing Requirements Relating to the Mortgaged Properties.
Within 90 days after the Amendment No. 1 Effective Date (or such later date
acceptable to the Administrative Agent in its sole discretion), the Borrower
shall deliver to the Administrative Agent:
     (a) Evidence that mortgage amendments (the “Mortgage Amendments”) with
respect to the Mortgaged Properties have been duly executed, acknowledged and
delivered by a duly authorized officer of each party thereto on or before such
date and are in form suitable for filing and recording in all filing or
recording offices that the Administrative Agent may deem necessary or desirable;
     (b) Date-down endorsements to the title insurance policies with respect to
the Mortgaged Properties; and
     (c) Evidence that all fees, costs and expenses have been paid in connection
with the preparation, execution, filing and recordation of the Mortgage
Amendments, including, without limitation, reasonable attorneys’ fees, filing
and recording fees, title insurance company coordination fees, documentary
stamp, mortgage and intangible taxes and title search charges and other charges
incurred in connection with the recordation of the Mortgage Amendments and the
other matters described in this Section 6 and as, and to the extent, otherwise
required to be paid in connection therewith under Section 10.04 of the Credit
Agreement.
     SECTION 7. Representations and Warranties. Each of the Borrower and the
Subsidiary Borrowers represents and warrants as follows:
     (a) The execution, delivery and performance by each Loan Party of this
Amendment are within such Loan Party’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (i) contravene the terms of any of such Person’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (other than as permitted by Section 7.01 of the
Credit Agreement), or require any payment to be made under (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Restricted Subsidiaries or (B) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which

9



--------------------------------------------------------------------------------



 



such Person or its property is subject; or (iii) violate any material Law;
except with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clause (ii)(A), to the extent that such
conflict, breach, contravention or payment could not reasonably be expected to
have a Material Adverse Effect.
     (b) This Amendment has been duly executed and delivered by each Loan Party
that is party hereto. This Amendment and each Loan Document after giving effect
to the amendments pursuant to this Amendment, constitutes a legal, valid and
binding obligation of each Loan Party that is party hereto or thereto, as
applicable, enforceable against such Loan Party in accordance with its terms,
except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.
     (c) No Default has occurred and is continuing or will occur as a result of
the transactions contemplated by this Amendment.
     (d) Each of the representations and warranties of each Loan Party contained
in Article V of the Credit Agreement and each other Loan Document, immediately
before and after giving effect to this Amendment and the matters and
transactions contemplated hereby, is true and correct in all material respects
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided,
that any representation and warranty made on or as of the Closing Date that is
qualified as to “Material Adverse Effect” shall be deemed to be qualified by a
“Company Material Adverse Effect.”
     SECTION 8. Joinder. By executing and delivering this Amendment, each
Subsidiary Borrower hereby becomes a party to the Credit Agreement as a
“Subsidiary Borrower” thereunder and, without limiting the foregoing, hereby
expressly assumes all obligations and liabilities of a “Subsidiary Borrower”
thereunder.
     SECTION 9. Reference to and Effect on the Credit Agreement and the Loan
Documents.
     (a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.
     (b) The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Amendment.
     (c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.
     SECTION 10. Costs and Expenses. The Borrower and the Subsidiary Borrower
agree to pay or reimburse the Administrative Agent for all costs and expenses of
the Administrative Agent in connection with the preparation, execution, delivery
and administration, modification and amendment of this Amendment.

10



--------------------------------------------------------------------------------



 



     SECTION 11. Execution in Counterparts. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.
     SECTION 12. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
[The remainder of this page is intentionally left blank]

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

                  WEST CORPORATION    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name: Paul M. Mendlik         Title: Chief Financial Officer and
Treasurer    
 
                CENTERPOST COMMUNICATIONS, INC.    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name: Paul M. Mendlik         Title: Chief Financial Officer and
Treasurer    
 
                INPULSE RESPONSE GROUP, INC.    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name: Paul M. Mendlik         Title: Chief Financial Officer and
Treasurer    
 
                INTERCALL, INC.    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name: Paul M. Mendlik         Title: Chief Financial Officer and
Treasurer    
 
                INTRADO INC.    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name: Paul M. Mendlik         Title: Chief Financial Officer and
Treasurer    
 
                RINGER ACQUISITION CORP.    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name: Paul M. Mendlik         Title: Chief Financial Officer and
Treasurer    
 
                WEST ASSET MANAGEMENT, INC.    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name: Paul M. Mendlik         Title: Chief Financial Officer and
Treasurer    
 
                WEST DIRECT, INC.    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name: Paul M. Mendlik         Title: Chief Financial Officer and
Treasurer    

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



--------------------------------------------------------------------------------



 



                  WEST INTERACTIVE CORPORATION    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name: Paul M. Mendlik         Title: Chief Financial Officer and
Treasurer    
 
                WEST BUSINESS SERVICES, LP    
 
                By: West Transaction Services, LLC, its
general partner    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name: Paul M. Mendlik         Title: Manager    
 
                WEST TELEMARKETING, LP    
 
                By: West Transaction Services, LLC, its
general partner    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name: Paul M. Mendlik         Title: Manager    

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



--------------------------------------------------------------------------------



 



                  LEHMAN COMMERCIAL PAPER INC.,         as Administrative Agent
   
 
           
 
  By:   /s/ Ritam Bhalla    
 
                Name: RITAM BHALLA         Title: Authorized Signatory    

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



--------------------------------------------------------------------------------



 



ANNEX A
LENDER CONSENT
          Reference is made to the Credit Agreement, dated as of October 24,
2006 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”), among West Corporation (the “Borrower”), each Lender
from time to time party thereto, Lehman Commercial Paper Inc., as Administrative
Agent and Swing Line Lender, Deutsche Bank Securities Inc. and Bank of America,
N.A., as Syndication Agents, and Wachovia Bank, National Association and General
Electric Capital Corporation, as Co-Documentation Agents. Unless otherwise
defined herein, capitalized terms used herein and defined in the Credit
Agreement are used herein as therein defined.
          The Borrower has requested that the Lenders consent to the amendments
to the Credit Agreement and the Guaranty on the terms described in the Amendment
No. 1 (“Amendment No. 1”) to which this Lender Consent is attached.
          Pursuant to Section 10.01 of the Credit Agreement, the undersigned
Lender hereby consents to the amendments of, and modifications to, the Credit
Agreement and the Guaranty contained in Amendment No. 1 and authorizes the
Administrative Agent to execute Amendment No. 1 on its behalf.

                  Consented to and agreed as of         the date of Amendment
No. 1:    
 
                          [NAME OF LENDER]    
 
           
 
  By:        
 
                Name:         Title:    

 



--------------------------------------------------------------------------------



 



ANNEX B
CONVERSION NOTICE
          Reference is made to Amendment No. 1 (“Amendment No. 1”), dated as of
February 14, 2007, to the Credit Agreement dated as of October 24, 2006 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), among West Corporation (the “Borrower”), the Subsidiary
Borrowers party thereto, each Lender from time to time party thereto, Lehman
Commercial Paper Inc., as Administrative Agent and Swing Line Lender, Deutsche
Bank Securities Inc. and Bank of America, N.A., as Syndication Agents, and
Wachovia Bank, National Association and General Electric Capital Corporation, as
Co-Documentation Agents. Capitalized terms used but not otherwise defined in
this Conversion Notice (this “Conversion Notice”) are used with the meanings
attributed thereto in the Credit Agreement.
          The undersigned Lender hereby irrevocably and unconditionally elects
to exchange and convert the aggregate outstanding principal amount of the
Existing Term Loan held by such Lender into a Term B-2 Loan (as defined in
Amendment No. 1) in a principal amount equal to the amount of the Existing Term
Loan exchanged and converted hereby, effective only if, and only as and when
Amendment No. 1 becomes effective in accordance with its terms.
          Pursuant to Section 10.01 of the Credit Agreement, the undersigned
Lender hereby consents to the amendments of, and modifications to, the Credit
Agreement and the Guaranty contained in Amendment No. 1 and authorizes the
Administrative Agent to execute Amendment No. 1 on its behalf.
          This Conversion Notice shall be governed by, and construed and
interpreted in accordance with, the laws of the state of New York.
          This Conversion Notice may be executed by the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.
          IN WITNESS WHEREOF, the undersigned has caused the Conversion Notice
to be duly executed and delivered by its proper and duly authorized officer as
of this                      day of February, 2007.

                            [NAME OF LENDER]      
 
  By:        
 
                Name:         Title:    

 



--------------------------------------------------------------------------------



 



ANNEX C
GUARANTOR CONSENT AND REAFFIRMATION
          Reference is made to Amendment No. 1 (“Amendment No. 1”), dated as of
February 14, 2007, to the Credit Agreement dated as of October 24, 2006 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), among West Corporation (the “Borrower”), each Lender from
time to time party thereto, Lehman Commercial Paper Inc., as Administrative
Agent and Swing Line Lender, Deutsche Bank Securities Inc. and Bank of America,
N.A., as Syndication Agents, and Wachovia Bank, National Association and General
Electric Capital Corporation, as Co-Documentation Agents. Capitalized terms used
but not otherwise defined in this Guarantor Consent and Reaffirmation (this
“Consent”) are used with the meanings attributed thereto in Amendment No. 1.
          Each Guarantor hereby consents to the execution, delivery and
performance of Amendment No. 1 and agrees that each reference to the Credit
Agreement in the Loan Documents shall, on and after the Amendment No. 1
Effective Date, be deemed to be a reference to the Credit Agreement as amended
by Amendment No. 1.
          Each Guarantor hereby acknowledges and agrees that, after giving
effect to Amendment No. 1, all of its respective obligations and liabilities
under the Loan Documents to which it is a party are reaffirmed, and remain in
full force and effect.
          After giving effect to Amendment No. 1, each Guarantor reaffirms each
Lien granted by it to the Administrative Agent for the benefit of the Secured
Parties under each of the Loan Documents to which it is a party, which Liens
shall continue in full force and effect during the term of the Credit Agreement
as amended by Amendment No. 1, and shall continue to secure the Secured
Obligations, in each case, on and subject to the terms and conditions set forth
in the Credit Agreement as amended by Amendment No. 1 and the other Loan
Documents.
          This Consent shall be governed by, and construed and interpreted in
accordance with, the laws of the state of New York.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this Consent
as of this ___ day of February, 2007.

                  WEST CORPORATION         COSMOSIS CORPORATION         INPULSE
RESPONSE GROUP, INC.         INTERCALL, INC.         INTRADO COMMUNICATIONS INC.
        INTRADO COMMUNICATIONS OF VIRGINIA INC.         INTRADO INC.        
NORTHERN CONTACT, INC.         WEST ASSET MANAGEMENT, INC.         WEST DIRECT,
INC.         WEST FACILITIES CORPORATION         WEST INTERACTIVE CORPORATION  
      WEST INTERNATIONAL CORPORATION         WEST RECEIVABLE SERVICES, INC.    
    WEST TELEMARKETING CORPORATION II    
 
           
 
  By:        
 
                Name: Paul M. Mendlik         Title: Chief Financial Officer and
Treasurer    
 
                ASSET DIRECT MORTGAGE, LLC         BUYDEBTCO, LLC        
INTRADO INTERNATIONAL, LLC         STARGATE MANAGEMENT LLC         THE DEBT
DEPOT, LLC         WEST ASSET PURCHASING, LLC         WEST TRANSACTION SERVICES
II, LLC         WEST TRANSACTION SERVICES, LLC    
 
           
 
  By:        
 
                Name: Paul M. Mendlik         Title: Manager    
 
                ATTENTION FUNDING CORPORATION    
 
           
 
  By:        
 
                Name: Paul M. Mendlik         Title: Treasurer    

 



--------------------------------------------------------------------------------



 



                  INTERCALL TELECOM VENTURES, LLC    
 
                By: InterCall, Inc., its sole member    
 
           
 
  By:        
 
                Name: Paul M. Mendlik         Title: Chief Financial Officer and
Treasurer    
 
                WEST BUSINESS SERVICES, LP         WEST TELEMARKETING, LP    
 
                By: West Transaction Services, LLC, their general
partner    
 
           
 
  By:        
 
                Name: Paul M. Mendlik         Title: Manager    
 
                CENTERPOST COMMUNICATIONS, INC.    
 
           
 
  By:        
 
                Name:         Title:    
 
                RINGER ACQUISITION CORP.    
 
           
 
  By:        
 
                Name:         Title:    

 



--------------------------------------------------------------------------------



 



ANNEX D
LENDER ADDENDUM
     Reference is made to the Credit Agreement dated as of October 24, 2006 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among West Corporation (the “Borrower”), each Lender from
time to time party thereto, Lehman Commercial Paper Inc., as Administrative
Agent (in such capacity, the “Administrative Agent”) and Swing Line Lender,
Deutsche Bank Securities Inc. and Bank of America, N.A., as Syndication Agents,
and Wachovia Bank, National Association and General Electric Capital
Corporation, as Co-Documentation Agents. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
     Upon execution and delivery of this Lender Addendum by the parties hereto
and effective as of the Amendment No. 1 Effective Date, the undersigned hereby
becomes a Lender thereunder having Term B-2 Commitments of
$                    .
     THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     This Lender Addendum may be executed by one or more of the parties hereto
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page hereof by facsimile transmission shall be effective
as delivery of a manually executed counterpart hereof.
     The undersigned’s address for notices pursuant to the Credit Agreement is
as follows:

             
 
  Name of Lender:        
 
  Notice Address:  
 
   
 
     
 
   
 
     
 
   
 
  Attention:  
 
   
 
  Telephone:  
 
   
 
  Facsimile:  
 
   
 
     
 
   

     IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to
be duly executed and delivered by their proper and duly authorized officers as
of this ___day of February, 2007.

                                [NAME OF LENDER]    
 
               
 
  By:                          
 
      Name:        
 
      Title:        

 



--------------------------------------------------------------------------------



 



Accepted and agreed:
WEST CORPORATION, as Borrower
and Administrative Borrower

         
By:
       
Name:
 
 
   
Title:
       

LEHMAN COMMERCIAL PAPER INC., as
     Administrative Agent

         
By:
       
Name:
 
 
   
Title:
       

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01G
SUBSIDIARY BORROWERS

1.   CenterPost Communications, Inc., a Delaware corporation   2.   InPulse
Response Group, Inc., an Arizona corporation   3.   InterCall, Inc., a Delaware
corporation   4.   Intrado Inc., a Delaware corporation   5.   Ringer
Acquisition Corp., a Delaware corporation   6.   West Asset Management, Inc., a
Delaware corporation   7.   West Direct, Inc., a Delaware corporation   8.  
West Interactive Corporation, a Delaware corporation   9.   West Business
Services, LP, a Delaware limited partnership   10.   West Telemarketing, LP, a
Delaware limited partnership

 



--------------------------------------------------------------------------------



 



EXHIBIT C-3
FORM OF TERM B-2 NOTE
LENDER: [•]
PRINCIPAL AMOUNT: $[•]
New York, New York
February 14, 2007
     FOR VALUE RECEIVED, each of the undersigned, WEST CORPORATION, a Delaware
corporation (the “Borrower”), and the Subsidiary Borrowers listed on the
signature pages hereto (the “Subsidiary Borrowers”), hereby promises, jointly
and severally, to pay to the Lender set forth above (the “Lender”) or its
registered assigns, in lawful money of the United States of America in
immediately available funds at the Administrative Agent’s Office (such term, and
each other capitalized term used but not defined herein, having the meaning
assigned to it in the Credit Agreement dated as of October 24, 2006 (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, each Lender from time to time party
thereto, Lehman Commercial Paper Inc., as Administrative Agent and Swing Line
Lender, Deutsche Bank Securities Inc. and Bank of America, N.A., as Syndication
Agents, and Wachovia Bank, National Association and General Electric Capital
Corporation, as Co-Documentation Agents) (i) on the dates set forth in the
Credit Agreement, the principal amounts set forth in the Credit Agreement with
respect to Term B-2 Loans made by the Lender to the Borrower and the Subsidiary
Borrowers pursuant to the Credit Agreement (which shall be allocated among them
ratably in accordance with the Designated Amounts (as defined in the Credit
Agreement)) and (ii) on each Interest Payment Date, interest at the rate or
rates per annum as provided in the Credit Agreement on the unpaid principal
amount of all Term B-2 Loans made by the Lender to the Borrower and the
Subsidiary Borrowers pursuant to the Credit Agreement.
     Each of the Borrower and the Subsidiary Borrowers promises, jointly and
severally, to pay interest, on demand, on any overdue principal and, to the
extent permitted by law, overdue interest from their due dates at the rate or
rates provided in the Credit Agreement.
     Each of the Borrower and the Subsidiary Borrowers hereby waives diligence,
presentment, demand, protest and notice of any kind whatsoever. The nonexercise
by the holder hereof of any of its rights hereunder in any particular instance
shall not constitute a waiver thereof in that or any subsequent instance.
     All borrowings evidenced by this note and all payments and prepayments of
the principal hereof and interest hereon and the respective dates thereof shall
be endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
and the Subsidiary Borrowers under this note.
     This note is one of the Term B-2 Notes referred to in the Credit Agreement
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.

 



--------------------------------------------------------------------------------



 



          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

C-3-2



--------------------------------------------------------------------------------



 



                  WEST CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                CENTERPOST COMMUNICATIONS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                INPULSE RESPONSE GROUP, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                INTERCALL, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                INTRADO INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                RINGER ACQUISITION CORP.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                WEST ASSET MANAGEMENT, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                WEST DIRECT, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

C-3-3



--------------------------------------------------------------------------------



 



                  WEST INTERACTIVE CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                WEST BUSINESS SERVICES, LP    
 
                By: West Transaction Services, LLC, its general
partner  

 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                WEST TELEMARKETING, LP    
 
                By: West Transaction Services, LLC, its general
partner  

 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

C-3-4



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS

                                                                             
Name of                       Payments of     Principal     Person Making   Date
  Amount of Loan     Maturity Date     Principal/Interest     Balance of Note  
  the Notation                                                                  
                                                               

C-3-5